Case: 12-16091    Date Filed: 07/26/2013   Page: 1 of 15


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-16091
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 8:10-cv-00757-SDM-DNF



MICHAEL A. NYE,

                                                                Plaintiff-Appellant,

                                       versus

COMMISSIONER OF SOCIAL SECURITY,

                                                               Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (July 26, 2013)

Before HULL, JORDAN, and FAY, Circuit Judges.

PER CURIAM:

      Michael A. Nye appeals the district court’s order affirming the Social

Security Administration’s denial of his applications for disability insurance
              Case: 12-16091     Date Filed: 07/26/2013   Page: 2 of 15


benefits and supplemental security income. Nye argues that the Administrative

Law Judge (“ALJ”) improperly concluded that he had the residual functional

capacity (“RFC”) to perform his past relevant work. Further, he argues that the

ALJ improperly discredited his testimony and improperly mischaracterized and

discredited the medical opinion of his treating physician. For the reasons set forth

below, we affirm the district court’s order.

                                           I.

      Nye filed concurrent applications for disability insurance benefits and

supplemental security income, pursuant to Titles II and XVI of the Social Security

Act (“SSA”), on May 23, 2007. In his applications, Nye alleged that he was

disabled due to an unspecified condition with an onset date of March 30, 2007.

His applications were denied initially and upon reconsideration. Nye was granted

an administrative hearing before an ALJ.

      At the hearing, Nye testified that he was 53 years’ old and he had studied

applied music in college, but he did not receive a college degree. Since

approximately five years prior to the hearing, Nye had lived in an assisted living

facility for individuals with mental health issues, and the facility was operated by

the Boley Centers for Behavioral Healthcare (“Boley”). As to his past

employment, Nye had worked as a server at a restaurant and as a cashier at an

Albertsons. However, Nye could not retain employment because he “dealt with a


                                           2
              Case: 12-16091     Date Filed: 07/26/2013   Page: 3 of 15


lot of confusion,” and he had trouble “working with people and [with] the

mechanics of the job itself.” Nye also had problems with being absent from work,

and his performance level was “very low.” As to Nye’s mental health, he has

severe depression and very poor sleep habits. Further, when Nye is confronted

with large groups of people, he “freeze[s] up” and has “racing thoughts” that are

“pretty severe.” Nye also experiences confusion that prevents him from retaining

information, and he has experienced “bou[]ts of paranoia.” Nye had taken

psychotropic medicine for his mental health issues and those medicines were

“somewhat effective.” Nye also had several physical ailments, including a lung

disorder, hypertension, fatigue, colon cancer, esophagitis, and esophageal varices

(enlargement of blood vessels). Nye indicated that he can do “very basic”

household chores, including a limited amount of cooking, and his only hobby is

sketching. Finally, as to the reason that Nye is unable to work full-time, he stated,

“I can’t concentrate. I can’t seem to deal with people and do a physical job at the

same time. . . My thoughts[] run away from me.” Further, Nye testified that his

condition has not improved with therapy or medicine.

      Nye’s medical records showed that Dr. Randolph Hemsath examined him on

April 6, 2005, and indicated that he had a history of problems with alcohol,

depression, bipolar disorder, and possible attention deficit hyperactivity disorder.

Further, Nye had experienced feelings of “moderate depression,” but he was not


                                          3
              Case: 12-16091     Date Filed: 07/26/2013    Page: 4 of 15


suicidal. However, Nye was sleeping “pretty good” and, although he complained

of ongoing anxiety, he had no recent experiences of severe panic. Additionally,

Nye had ongoing problems with having a poor attention span and poor

concentration. As to Nye’s psychiatric history, Dr. Hemsath noted that Nye had a

history of manic symptoms. However, Nye was “alert and oriented,” and he

appeared to be cognitively “intact.” Further, Nye’s insight and judgment appeared

adequate, but he did have some “moderate depression and minimal anxiety as well

as a mild tremor.” Nye was taking a variety of medications for his conditions. The

report diagnosed Nye with bipolar disorder and alcohol dependency that had been

in remission for one month, and it noted that his “[g]lobal assessment of

functioning” (“GAF”) score was 42. Ultimately, Dr. Hemsath recommended that

Nye begin taking Lamictal, a mood disorder medication.

      On December 10, 2007, Nancy Dinwoodie, M.D., completed a psychiatric

review technique for Nye, and she concluded that Nye had mild restrictions in

activities of daily living and mild difficulties in maintaining concentration,

persistence, or pace. Further, Dr. Dinwoodie believed that Nye had moderate

difficulties in maintaining social functioning. As to the functional capacity

assessment, Dr. Dinwoodie concluded that Nye was capable of: (1) understanding

and following instructions; (2) sustaining concentration for task completion; and

(3) completing a full workday and workweek.


                                           4
              Case: 12-16091     Date Filed: 07/26/2013    Page: 5 of 15


      On August 17, 2007, Timothy Foster, Ph.D., completed a Mental RFC

Assessment for the Social Security Administration. Dr. Foster noted that Nye had

moderate limits in his ability to concentrate due to racing thoughts, as well as

moderate limits in his ability to work within a schedule and maintain regular

attendance. Nye also had moderate limits in his “ability to complete a normal

workday or workweek without interruptions from his psychologically based

symptoms.” Additionally, Nye appeared to have moderate limits in the ability to

relate appropriately to others and to adapt to changes in the workplace. However,

Nye was able to sustain concentrated, task oriented activity. Dr. Foster also

completed a psychiatric review technique for Nye, and he concluded that Nye had

mild restrictions in activities of daily living; moderate difficulties in maintaining

social functioning; and moderate difficulties in maintaining concentration,

persistence, or pace. Dr. Foster noted that Nye’s treatment records indicated that

his condition had improved since he started taking Lithium.

      The record also contained extensive notes from Nye’s individual counseling

and group therapy sessions at Boley from 2007 to 2009. Throughout the sessions,

Nye occasionally reported symptoms of anxiety, manic behavior, racing thoughts,

difficulties with concentration, depression, and sleeplessness. However, Nye also

indicated on several occasions that he could control his symptoms with medication,

coping skills, and utilizing his support system.


                                           5
              Case: 12-16091     Date Filed: 07/26/2013   Page: 6 of 15


      Further, the record included notes from Nye’s participation in the Life

Enhancement Activity Program (“LEAP”), a treatment program at Boley, from

May 2008 until June 2009. While enrolled in the program, Nye attended group

therapy sessions multiple days per week from 8:30 a.m. until 2:00 p.m. During the

sessions, the group discussed various topics, including coping skills and ways to

manage symptoms of depression, mania, anxiety, and substance abuse. Further,

the participants rated their recovery process on a scale of one to ten, with one

indicating extreme risk for relapse and ten indicating stability in their mental health

or dependency recovery process. On numerous occasions, Nye rated his mental

health recovery at a level nine. On June 11, 2009, Nye was discharged from the

program, and his discharge summary indicated that he had made “significant

changes” during his enrollment in LEAP. Specifically, Nye was stable on his

medications, and his recovery was progressing well.

      The ALJ found that Nye was not disabled under the SSA. Specifically, Nye

has the following severe impairments: chronic obstructive pulmonary disease,

secondary to emphysema; hepatitis C; lumbar scoliosis with resultant low back

pain; bipolar disorder; and a history of alcohol abuse, in current remission.

However, Nye’s physical and mental impairments did not meet or equal one of the

listed impairments in 20 C.F.R. § 404, Subpart P. Moreover, in light of the record

as a whole, Nye had the RFC to perform a full range of medium work, as defined


                                           6
              Case: 12-16091     Date Filed: 07/26/2013    Page: 7 of 15


by the SSA. Nye had no manipulative, visual, communicative, postural, or

environmental limitations. Further, he could hear, understand, remember, and

carry out simple, routine, and complex work instructions. Nye had only moderate

limitations in his ability to interact appropriately with coworkers, supervisors, and

the general public. In making these findings, the ALJ considered all of Nye’s

symptoms and the extent to which they could reasonably be accepted as consistent

with the objective medical evidence as well as opinion evidence.

      The ALJ further noted that Nye had alleged an inability to work due to

bipolar disorder, which produced symptoms including disturbed sleep, confusion,

paranoia, hallucinations, reduced ability to tolerate others, fatigue, and lack of

concentration. He reported some improvement from medications, but he also

reported side effects from the medication, including nervousness and sleepiness.

After careful consideration of the evidence, the ALJ found that Nye’s medical

impairments could reasonably be expected to cause at least some of his alleged

symptoms, but that Nye’s statements concerning the intensity, persistence, and

limiting effects of his symptoms were not credible to the extent that they were

inconsistent with the RFC assessment. Although Nye may experience some degree

of fatigue, the medical record did not document any condition that would support

Nye’s allegations regarding the extent of his fatigue. Further, “Nye’s levels of

activity reported in his medical records, as well as his hearing testimony that he


                                           7
              Case: 12-16091    Date Filed: 07/26/2013    Page: 8 of 15


had begun bowling, suggest that he is far more active than he represents.”

Moreover, Nye had presented only minimal evidence related to the relevant time

period, none of which establish limitations sufficient to be disabling.

      Further, the ALJ found that Nye’s medical records contradicted his

testimony that he experienced only marginal improvement from his medications.

Specifically, the notes from Nye’s counseling sessions frequently referenced the

improvement resulting from his medications, and Nye reported “on multiple

occasions that his mental status [was] a nine on a ten-point scale.” Nye’s reports,

as contained in these notes, “wholly refute” his current statements regarding his

alleged disability. Additionally, Nye had not provided any statements from a

treating physician indicating that he was unable to work or that he had a condition

that would limit his activities. These factors weigh against a finding that Nye has a

disability. In sum, the ALJ concluded that the RFC assessment was supported by

Nye’s medical records; the report of the state agency’s consultant, as modified by

Nye’s subjective statements to the extent that they were credible; and the ALJ’s

review of the record as a whole. The ALJ further found that Nye was capable of

performing past relevant work as a restaurant server. Specifically, the ALJ noted

that such work can be generally performed at a medium, unskilled level but, even

if not, many other unskilled jobs were available at or below the medium exertion

level. Thus, Nye could not be considered disabled.


                                          8
             Case: 12-16091     Date Filed: 07/26/2013   Page: 9 of 15


      The Appeals Council denied Nye’s request for review. The magistrate judge

issued a report and recommendation that the district court affirm the

Commissioner’s decision. Over Nye’s objections, the district court adopted the

recommendation and affirmed the decision.

                                         II.

      Similarly to the district court, we must review the agency’s decision and

determine whether its conclusion, as a whole, was supported by substantial

evidence in the record. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotations omitted).

“We may not decide the facts anew, reweigh the evidence, or substitute our

judgment for that of the [Commissioner].” Id.

      The Commissioner uses

      a five-step, sequential evaluation process . . . to determine whether a
      claimant is disabled: (1) whether the claimant is currently engaged in
      substantial gainful activity; (2) whether the claimant has a severe
      impairment or combination of impairments; (3) whether the
      impairment meets or equals the severity of the specified impairments
      in the Listing of Impairments; (4) based on [the RFC] assessment,
      whether the claimant can perform any of his or her past relevant work
      despite the impairment; and (5) whether there are significant numbers
      of jobs in the national economy that the claimant can perform given
      the claimant’s RFC, age, education, and work experience.



                                          9
             Case: 12-16091      Date Filed: 07/26/2013    Page: 10 of 15


Id. At step four of the sequential analysis, the claimant bears the burden of

demonstrating that he cannot return to his past relevant work. Lucas v. Sullivan,

918 F.2d 1567, 1571 (11th Cir. 1990). If the claimant can return to his past

relevant work, the ALJ will conclude that the claimant is not disabled. Phillips v.

Barnhart, 357 F.3d 1232, 1238 (11th Cir. 2004). The RFC is “that which an

individual is still able to do despite the limitations caused by his or her

impairments.” Id. The ALJ considers all of the evidence in the record in

determining the claimant’s RFC. Id.

      The individual seeking Social Security disability benefits bears the burden of

proving that he is disabled. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir.

2005). A claimant may establish that he has “a disability through his own

testimony of pain or other subjective symptoms.” Dyer, 395 F.3d at 1210. In such

a case, the claimant must show:

      (1) evidence of an underlying medical condition and either
      (2) objective medical evidence that confirms the severity of the
      alleged pain arising from that condition or (3) that the objectively
      determined medical condition is of such a severity that it can be
      reasonably expected to give rise to the alleged pain.

Id. In evaluating a claimant’s testimony, the ALJ should also consider: (1) the

claimant’s daily activities; (2) the “duration, frequency, and intensity” of the

claimant’s symptoms; (3) “[p]recipitating and aggravating factors”; (4) the

effectiveness and side effects of any medications; and (5) treatment or other


                                           10
             Case: 12-16091      Date Filed: 07/26/2013    Page: 11 of 15


measures taken by the claimant to alleviate symptoms. 20 C.F.R.

§§ 404.1529(c)(3), 416.929(c)(3). The ALJ is to consider these factors in light of

the other evidence in the record. Id. §§ 404.1529(c)(4), 416.929(c)(4). We will

not disturb a clearly articulated credibility finding that is supported by substantial

evidence. Foote v. Chater, 67 F.3d 1553, 1561-62 (11th Cir. 1995). Finally, the

Commissioner has noted that the GAF scale “does not have a direct correlation to

the severity requirements in our mental disorders listings.” 65 Fed. Reg. 50746,

50764-65 (Aug. 21, 2000).

      As an initial matter, Nye concedes that, before the district court, his

arguments related only to the limitations from his mental impairments. Thus, we

may decline to address any issues regarding Nye’s physical limitations. See

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1161 (11th Cir. 2004)

(explaining that, as a general principle, when a claimant fails to raise an issue in

the district court, we may decline to address it). Regardless, in his appeal brief,

Nye does not specifically discuss any of his physical impairments or argue that any

such impairment limits his ability to work. Instead, Nye focuses solely on his

mental limitations and his need for extensive therapy. As such, Nye has waived

any challenge to the ALJ’s determination regarding his physical abilities. See

Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1318-19 (11th Cir.

2012) (explaining that a party waives an argument not raised in his appeal brief


                                           11
             Case: 12-16091      Date Filed: 07/26/2013    Page: 12 of 15


and that a passing reference to an issue is insufficient to preserve the issue).

Additionally, to the extent that Nye challenges the district court’s findings, his

arguments are not relevant because we review only the ALJ’s decision under the

substantial evidence standard. See Dyer, 395 F.3d at 1210.

      Here, the ALJ’s decision is supported by substantial evidence. Nye first

challenges the ALJ’s finding that he had begun bowling, which suggested that Nye

was more active than he represented during his hearing testimony. Nye is correct

that no evidence supports the ALJ’s finding that he had begun bowling. On

appeal, Nye suggests that the ALJ may have misheard “Boley,” the name of his

treatment facility, as “bowling,” but the record is unclear regarding whether the

ALJ misheard any of Nye’s hearing testimony. Moreover, it is also unclear

whether the ALJ’s finding that Nye had begun bowling related only to his alleged

physical limitations, which are not at issue in this appeal. Regardless, despite this

unsupported finding, substantial evidence supports the ALJ’s determination, as a

whole, that Nye was not disabled because he had the RFC to perform his past

relevant work. See Dyer, 395 F.3d at 1210. Contrary to Nye’s instant argument,

the ALJ’s finding that he had begun bowling was not a “prominent” consideration

in the ALJ’s decision. Instead, the ALJ reviewed the record as a whole in finding

that Nye had the RFC to perform a full range of medium work under the SSA.

Specifically, the ALJ relied on Nye’s medical records, the reports of Dr.


                                           12
             Case: 12-16091     Date Filed: 07/26/2013    Page: 13 of 15


Dinwoodie and Dr. Foster, and Nye’s subjective statements, to the extent that those

statements were credible.

      In assessing the RFC and Nye’s credibility, the ALJ acknowledged that

Nye’s bipolar disorder could reasonably be found to cause at least some of his

alleged symptoms, including disturbed sleep, confusion, a reduced ability to

tolerate others, fatigue, and a lack of concentration. The ALJ found, however, that

Nye’s mental health issues were not sufficiently disabling and that his medical

records contradicted his testimony that he experienced only marginal

improvements from medication. These conclusions were supported by sufficient

evidence. See Winschel, 631 F.3d at 1178. Specifically, the notes from Nye’s

individual and group counseling sessions at Boley indicated that, on several

occasions, he reported that he was able to manage his symptoms through

medication and other coping skills and that his medications were working.

Further, throughout his participation in LEAP, Nye repeatedly assessed his mental

health recovery status as a nine on a ten-point scale, with ten indicating a stable

condition. Additionally, Dr. Foster and Dr. Dinwoodie indicated that Nye had only

mild or moderate restrictions in activities of daily living, maintaining social

functioning, and maintaining concentration, persistence, and pace. Dr. Foster

indicated that Nye’s condition had improved with medication, and Dr. Dinwoodie

indicated that Nye was capable of understanding and following instructions,


                                          13
             Case: 12-16091     Date Filed: 07/26/2013   Page: 14 of 15


sustaining concentration for task completion, and completing a full work week.

Additionally, in diagnosing Nye with bipolar disorder, Dr. Hemsath, the treating

physician, indicated that Nye’s insight and judgment appeared to be adequate.

Further, Dr. Hemsath indicated that, although Nye experienced moderate

depression and minimal anxiety, he was alert, oriented, and cognitively intact. The

foregoing evidence supports the ALJ’s finding that Nye had the RFC to perform a

full range of medium work as defined by the SSA.

      Nye testified that he was unable to maintain employment due to his inability

to concentrate and his difficulties in dealing with other people while working at the

same time. He also testified that therapy and medicine had not improved his

symptoms. However, Nye failed to present any objective medical evidence to

confirm the severity of his alleged subjective symptoms or that his inability to

concentrate or work with others would preclude his employment. See Dyer, 395

F.3d at 1210. Further, Nye’s reports during his therapy sessions contradict his

hearing testimony that medicine and therapy had been ineffective in treating his

symptoms. In sum, the evidence in the record was sufficient to support the ALJ’s

findings that Nye had the RFC to perform a full range of medium work, including

his past relevant work as a restaurant server, and that Nye’s testimony concerning

the intensity, persistence, and limiting effect of his symptoms, was not entirely

credible. See Winschel., 631 F.3d at 1178; Foote, 67 F.3d at 1562.


                                         14
             Case: 12-16091    Date Filed: 07/26/2013    Page: 15 of 15


      Finally, contrary to Nye’s argument on appeal, the ALJ did not

mischaracterize or discredit Dr. Hemsath’s medical opinion. Nye argues that the

ALJ failed to recognize Dr. Hemsath’s opinion that Nye’s condition required him

to attend treatment programs for most of the normal workweek, which indicated

that Nye’s condition was severe enough to preclude employment. While Dr.

Hemsath may have approved of Nye’s participation in LEAP, there was no

evidence that Dr. Hemsath prescribed a particular treatment program or that Dr.

Hemsath expressed any opinion regarding how many hours per week that Nye

should attend therapy. In fact, as noted by the ALJ, Nye presented no statements

from a treating physician indicating that his mental health issues rendered him

unable to work. In light of Nye’s burden to establish that he was unable to perform

his past relevant work, such a lack of evidence weighed against a finding that Nye

was disabled. See Lucas, 918 F.2d at 1571; Phillips, 357 F.3d at 1238. Nye also

suggests that his GAF score of 42 showed that he suffered from serious

impairments. However, the Commissioner has noted that the GAF scale “does not

have a direct correlation to the severity requirements in our mental disorders

listings.” 65 Fed. Reg. at 50764-65. For these reasons, Nye has not shown that the

ALJ mischaracterized or discredited Dr. Hemsath’s opinion.

      For the foregoing reasons, we affirm the district court’s order.

      AFFIRMED.


                                         15